Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1)	The drawings are objected to under 37 CFR § 1.84(l) because the drawings have not been made by a process which will give them satisfactory reproduction characteristics. As per 37 CFR § 1.84(l):
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

2)	The drawings are objected to under 37 CFR § 1.84(p)(1) and 37 CFR § 1.84(p)(3) because the reference characters do not appear plain and legible and are not of appropriate size. As per 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.

As per 37 CFR § 1.84(p)(3):
 Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.

3)	The drawings are objected to under 37 CFR § 1.84(q) because not all of the reference characters have an appropriate lead line and the lead lines have not been made by a process which will give them satisfactory reproduction characteristics. As per 37 CFR § 1.84(q):
Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section.

4)	The drawings are objected to under 37 CFR § 1.84(u)(1) because at least, Fig. 3D appears to present two figures. As per 37 CFR § 1.84(u)(1):
The different views must be numbered in consecutive Arabic numerals, starting with 1

5)	The drawings are objected to under 37 CFR § 1.84(u)(1) because the Figure numbers have not been be made by a process which will give them satisfactory reproduction characteristics. As per 37 CFR § 1.84(u)(1):
Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 8 is objected to because of the following informalities:  In line 1 of claim 8, “inspection” should be --intersection--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 1, “the inspection”, (--the intersection--), lacks antecedent basis within the claim. It is therefore, not clear as to what “the inspection”, (--the intersection--), refers. 
	Claim 13, line 3, it is not clear as to which aperture “the at least one aperture” refers?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutforth 2006/0201087.   Cutforth discloses, Figs. 2 and 3 for example, a support for installing a porch post, comprising:
a body 10, 12 comprising a ground end and a post end opposite of the ground end;
a base 24 including a ground surface disposed on the ground end of the body;

one or more stanchions 26 extending away from the ground surface of the base.
19. The two or more sidewalls comprise a pair of sidewalls disposed oppositely around the base.
20. Cutforth further comprises one or more open sides disposed between the pair of sidewalls.
21. The two or more sidewalls each comprise one or more apertures 22.

Claim(s) 1-11 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNamara 5,123,623.   McNamara discloses, Figs. 4 and 5 for example, a support for installing a porch post, comprising:
a body comprising a ground end and a post end opposite of the ground end;
a base 12 disposed on the ground end of the body;
two or more sidewalls 22 extending from the base toward the post end; and
one or more open cross-members 21 extending between the two or more sidewalls.
2. The two or more sidewalls comprise a pair of sidewalls disposed oppositely around the base, (Fig. 4).
3. McNamara comprises one or more open sides disposed between the pair of sidewalls.
4. The two or more sidewalls each comprise one or more apertures 15.
5. The one or more open cross-members comprise at least one hole 15.
6. The base comprises a ground surface including one or more grippers 20.

8. The inspection of the base and the one or more cross-members defines a chamber, (24, 24a).
9. The base 12 has a rectangular or square profile.
10. The support is integrally formed.
11. The support is constructed of steel or a polymer, (col. 2, lines 15-16 and col. 4, lines 16-17).
McNamara discloses, Figs. 4 and 5 for example, a support for installing a porch post, comprising:
a body comprising a ground end and a post end opposite of the ground end;
a base 12 including a ground surface disposed on the ground end of the body;
two or more sidewalls 22 extending from the base toward the post end; and
one or more stanchions 16 extending away from the ground surface of the base.
19. The two or more sidewalls comprise a pair of sidewalls disposed oppositely around the base.
20. McNamara further comprises one or more open sides disposed between the pair of sidewalls, (Fig. 4).
21. The two or more sidewalls each comprise one or more apertures 15.



Allowable Subject Matter
Claims 12 and 14-17 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                          /MICHAEL SAFAVI/                                                                          Primary Examiner, Art Unit 3631                                                                                                                              































MS
September 10, 2021